          Case 16-61788              Doc 108           Filed 09/24/19 Entered 09/24/19 11:38:36    Desc Main
                                                        Document     Page 1 of 2




        SIGNED THIS 24th day of September, 2019


        THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
        PLEASE SEE DOCKET FOR ENTRY DATE.




                                             United States Bankruptcy Court
                                                          Western District of Virginia


In re        Sue Mifka Stotts                                                            )
                                                                                         )
                                                                                         )
                                                                                         )
             Debtor                                                                      )   Case No.
                                                                                         )   16-61788
                                                                                         )
                                                                                         )
             14043 Jefferson Highway
Address      Bumpass, VA 23024                                                           )   Chapter     13
Last four digits of Social Security or Individual
Tax-payer Identification (ITIN) No(s).,(if any):         xxx-xx-0448                     )
Employer's Tax Identification (EIN) No(s). (if any):                                     )
                                                                                         )

                                                                     ORDER
                This matter came upon the confirmation hearing on debtor(s)' proposed Chapter 13 plan and any
objections thereto, and the trustee's motion to dismiss or convert. It appearing to the court that the debtor(s)'
plan is not ready for confirmation, it is hereby ORDERED:
1.__X__             The hearings on the confirmation of debtor(s)' proposed Chapter 13 plan and any objections
                    thereto and the trustee's motion to dismiss are:

                    __X__ (a) CONTINUED November 14, 2019 at 9:30 a.m..
                    ____ (b) CONTINUED to the same date and time as any hearing on the modified plan to be
                    filed as required in paragraph 6 below.
2. ____             This continuance is conditioned upon the debtor(s) keeping their plan payments current. Failure
                    to do so results in dismissal on the continued hearing date or automatic dismissal without further
                    notice or hearing twenty-one (21) days after the trustee's certification unless the debtor files a
                    timely response to the certification.        1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                 Best Case Bankruptcy
          Case 16-61788              Doc 108          Filed 09/24/19 Entered 09/24/19 11:38:36       Desc Main
                                                       Document     Page 2 of 2


3. ____             The debtor(s) shall have until to bring plan payments current, otherwise, the case will be
                    dismissed at the continued hearing date or will be automatically dismissed twenty-one (21) days
                    after the trustee's certification that plan payments are delinquent unless the debtor(s) timely file a
                    response to the certification.
4. ____             The hearing on confirmation, and any objections thereto, and the trustee's motion to
                    dismiss/convert are continued to ___________ at __________ a.m./p.m. at which time all the
                    conditions marked with an "X" on the attached Exhibit A must have been accomplished or the
                    debtor(s) shall appear at that time and show cause why the case should not be dismissed.

5. ____             Confirmation of the debtor(s)' existing Chapter 13 plan is DENIED.
6. ____             Debtor(s) shall have until to file a modified plan. Upon failure to do so, or to request an
                    extension of time prior to the due date for the modified plan, this case shall be dismissed without
                    further notice or hearing, unless on or before the due date for the modified plan counsel files a
                    certification that there is no need to file a modified plan.
                    Should a modified plan be timely filed, counsel shall serve it in accord with existing procedures
                    and orders of this court; provided however, that no service shall be required as to any class of
                    creditors not adversely affected by the amended plan, as certified in writing by counsel for the
                    debtor(s) and endorsed as agreed by the trustee, which certification shall be filed with the Clerk
                    no later than the date by which service of the modified plan is required to be made. In all cases
                    of plan modification, service shall be made upon any creditor who has any pending objection to
                    confirmation or a specific request for notice.
7. ____             Counsel for the debtor(s) shall submit a wage deduction order to the court no later than or the
                    debtor(s) shall appear at the continued hearing date to show cause why no wage deduction order
                    should be entered.
8. ____             Should the trustee be prepared to recommend confirmation, she/he may submit a confirmation
                    order for entry prior to the continued hearing provided there is no pending objection by a creditor
                    to confirmation.
9. _X___            Other provisions:. File amended plan, and set up TFS or fileWDO for Ronnie Jackson, and
                    provide proof of executor qualification by 9 27 2019
Debtor(s)' counsel shall serve a copy of this order upon the Chapter 13 trustee and all creditors or their counsel
who have filed objections, a motion to dismiss or convert, or an unresolved motion for relief from the automatic
stay.
                                      *** END OF ORDER***

We consent:

/s/Herbert Beskin Trustee                                            /s/Steven Shareff
_______________________________                                      ______________________________________
Chapter 13 Trustee                                                   Debtor's counsel
                                                                           2




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                   Best Case Bankruptcy
